764 N.W.2d 214 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Reginald Lenoir LEWIS, Defendant-Appellant.
Docket No. 136622. COA No. 274508.
Supreme Court of Michigan.
April 22, 2009.


*215 Order
On order of the Court, the application for leave to appeal the April 15, 2008 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Melendez-Diaz v. Massachusetts, ___ U.S. ___, 128 S.Ct 1647, 170 L.Ed.2d 352 (2008), is pending before the United States Supreme Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.